DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2019, was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
The Preliminary Amendment filed July 14, 2019, has been received and entered.
Claims Status
Claims 1-10 are currently amended; claim 11 is original; claims 12-13 are canceled; and claims 14-22 are new. Claims 1-11 and 14-22 are pending, therefore.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 2 recites the limitation "A method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change “A method” to –The method--.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 10 and 14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al, cited on enclosed PTO-1449 Form filed June 14, 2019, cited as ref. no. 3 under NON-PATENT LIT DOCUMENTS Section.
Regarding claims 1-2, Kobayashi et al teach method of producing zooplankton biomass rich in a target compound, comprising steps of providing microalgae in a chamber; contacting the microalgae with zooplankton which feed on thereon in a second chamber; and collection of a portion of the zooplankton, wherein waste from the zooplankton is fed back to the microalgae, see abstract, all lines and page 118, fig 1 which shows a configuration that requires a culture of microalgae and a zooplankton culture of which the microalgae are contacted with the zooplankton which feed thereon.  Also in Figure 2 at page 119 more than one chamber is observed of which waste from the zooplankton is shown in Table 1 at page 119 to be fed back to microalgae, see all lines of page 119.  Table 1 shows that at least a portion of zooplankton is collected and Fig. 2 discusses that zooplankton is harvested and wastewater from the harvest of zooplankton is transported back to a chamber two everyday.
Regarding claim 6, Kobayashi et al teach one or more species of microalgae, see Chlorella and Nannochloropsis oculata, accordingly.
Regarding claim 10, Kobayashi et al teach at least one or more fatty acids selected from EPA and LA are produced, see page 118, col. 1, lines 27-28; and Table 4 at page 123, col. 1, all lines.
Regarding claim 14, Kobayashi et al teach at page 120, col. 1, lines 1-12 and col. 2, all lines, using light which functions to stimulate growth for in between both steps of providing microalgae and contacting the microalgae with zooplankton.
Claims 1-2, 6, 10 and 14 are identical to the teachings of Kobayashi et al and are considered to be anticipated by the cited reference teachings of Kobayshi et al.  However, in the alternative that there is some unidentified claim characteristic which provides for some slight difference then the difference is considered to be so slight as to render the claims alternatively prima facie obvious over the teachings of Kobayashi et al alone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the steps disclosed by Kobayashi et al of producing zooplankton biomass rich in a target compound, comprising steps of providing microalgae in a chamber; contacting the microalgae with zooplankton which feed on thereon in a second chamber; and collection of a portion of the zooplankton, wherein waste from the zooplankton is fed back to the microalgae, because it has been recognized by those of skill in the art that waste water of zooplankton can be used for continuous growth of microalgae and that zooplankton feed on microalgage as well. 
So a continuous closed loop system for producing target compounds from biomass of zooplankton would have been an expected successful results based on the teachings of Kobayashi et al.  Each of the claimed features are disclosed and in the absence of persuasive evidence to the contrary the claims are at least alternatively prima facie obvious over Kobayashi et al.
Claims 3, 11, and 19-22 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2010147955 A1 (Stephen et al), herein referred to as WO, cited as ref. no. 1 listed under “FOREIGN PATENT DOCUMENTS” section, on enclosed PTO-1449 Form filed June 14, 2019; and as evidenced by Metzger, cited on enclosed PTO-892, as ref. V.
These claims are interpreted to read on the target compound as produced by claim 1, since the method relied upon for these claims is directed to method of providing a composition comprising a target compound according to claim 1.
Regarding claim 3, WO teaches a method of providing a composition comprising a target compound, the method comprising producing a zooplankton biomass rich in the target compound and extracting the target compound from the zooplankton, see abstract, lines 2-3; and [0004], lines 3-4; and [0006] lines 1-9 and see steps (ii) and step (iii) therein of [0006]; and [0032], last 3 lines; and [0033], all lines; and [0053], all lines; and [0055], lines 1 and 4, wherein a nutritional supplement is disclosed and [0052], lines 9-10, wherein fish oil capsules are disclosed.
Regarding claims 11 and 20, WO teaches a composition obtained from zooplankton, see [0055], line 4, wherein a nutritional supplement is disclosed.
Regarding claims 19 and 22, WO teaches fish oil capsules comprising fatty acids from zooplankton, and antimicrobial (e.g. medicament (antibiotic)) and/or antioxidant to be comprised of the nutritional supplement containing EPA and/or DHA, see [0057], lines 1-3 and line 6.
Regarding claim 21, WO teaches a composition obtained from zooplankton compounds, can also contain retinol, see [0058], line 2.  Note that retinol is widely used by dermatologists to improve the appearance of skin for cosmetic purposes, see Metzger, cited on enclosed PTO-892 Form.  A retinol composition can be used as a cosmetic, therefore, and a composition containing retinol can be considered a cosmetic, whether applied topically or orally, especially since the instant claims do not require the composition to be an oral composition.
The claims 3, 11 and 19-22 are identical to the teachings of WO and are, therefore, considered to be anticipated by the teachings of WO.  However, in the alternative that there is some unidentified claimed characteristic for which is not disclosed by WO then it is considered to be so slight as to render the claimed compositions alternatively prima facie obvious over the WO alone; because the claimed composition and method of providing the compositions comprising a target compound comprising producing zooplankton biomass rich in the target compound; and extracting the target compound for provision of a composition containing the target compound are clearly taught, or at least suggested, by WO alone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out a method of providing a composition comprising a target compound comprising producing a zooplankton biomass rich in the target compound and extracting the same from the zooplankton.  Since WO teaches obtaining DHA and/or EPA to form a composition, thereof.  Further, adding thereto an antioxidant, medicament (e.g. antimicrobial), forming a nutraceutical (e.g. nutritional supplement), or cosmetic to form the variations of the composition; because these additives are disclosed to be added to the composition.  Therefore, the composition based on the additives added thereto would have been expected to function as either a medicament, a food supplement or nutraceutical, or a cosmetic, or an antioxidant and would be comprised of the composition as disclosed by WO.  
Each of the claimed features are disclosed or at least suggested.  One of skill would have been motivated to provide for a comprosiiong comprising a target compound, by producing a zooplankton biomass rich in a target compound and extracting therefrom the compounds from the zooplankton as disclosed by WO.  A composition is also disclosed or suggested by WO.  Furthermore, a medicament, food supplement or nutraceutical, cosmetic or antioxidant, all comprising the composition, are taught, or at least suggested by WO.  One of skill in the art would have been motivated to provide for the .
Claims 4-5 and 15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0312243A1 (aka Rusch), cited on enclosed PTO-1449 Form, filed June 14, 2019.
Regarding claim 4-5 and 15, Rusch teaches a closed loop system comprising chambers, for microalgae and zooplankton, see abstract, all lines and Figure 1 on front page of patent publication wherein no.(s) 105 and 110 represent the chambers (e.g. first and second chambers); and means for moving the organisms, see claim 17 at page 6, at all lines; and means for carrying waste and means for collection of portion of zooplankton, see abstract, and figure 5, which teaches collecting zooplankton, at, a means for removal of wastes is disclosed at [0021], all lines.  
Further regarding claim 15, light provides stimulation for organisms, see abstract and Figure 1 and claim 17, all lines. In front page figure, no. 110 is a screened chamber and no. 105 is the other chamber, see [0017], all lines; and furthermore the microalgae are added to the reactor chamber and the screened cylindrical chamber contains the zooplankton, therefore.  Pump means for carrying the microalgae from chamber to chamber and means for carrying waste away from the second chamber back to first chamber; and a means for collecting a portion of zooplankton is disclosed which reads on pumping into harvesting tank, no. 120, of Figure 1.  See [0017]-[0018], all lines; and solenoid valve(s) are also used as means to collect zooplankton, see [0020], all lines.  Further see [0019] for description of chambers comprising first and second thereof, all lines.  The system as disclosed by Rusch is a closed loop system.  Also, the system includes a stimulating means for the microalgae in the chamber(s) which is inclusive of the first chamber, see [0024], all lines.  The light source stimulates the microalgae, therefore.
The claims are identical to the cited disclosure and are considered to be anticipated by the teachings therein.  However, in the alternative that there is some unidentified claim characteristic which provides for a difference between the teachings of Rusch and the instant claims then such difference is considered to be so slight as to render the claims obvious over the teachings of Rusch alone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; because one of skill in the art would have been motivated to provide for first and second chamber areas for a system to produce biomass rich in a target compound because two types of microorganisms are disclosed.  
One is desired, which is microalgae, to be carried back for feeding zooplankton and to remove contaminating effects as well as continue to proliferate, and to thereby feed zooplankton in the second chamber.  The zooplankton is further disclosed to be collected or harvested.  Light is clearly a growth stimulant and disclosed by Rusch.  Of which would have further been expected to be provided as a stimulating means in some fashion and the light source stimulant is taught by Rusch.  
Altogether the claimed features are disclosed, or at least suggested, by Rusch.  One of skill alternatively would have been motivated by teachings of Rusch to provide for the claimed system.  In absence of persuasive evidence to contrary the claims are rendered alternatively prima facie obvious over Rusch alone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, cited on enclosed PTO-1449 Form filed June 14, 2019, as ref. no. 3, under NON-PATENT LIT DOCUMENTS Section in view of WO 20100147955 A1 (Stephen et al) (aka WO), cited on enclosed PTO-1449 Form filed June 14, 2019, as cite no. 1, under FOREIGN PAT DOCUMENTS Section; as evidenced by Silva et al, cited on enclosed PTO-892 Form as ref. W.  
Regarding claims 7-9, Kobayahsi et al teach method of producing zooplankton biomass rich in a compound, such as  EPA, see abstract; but do not teach producing lutein, astaxanthin or a precursor.
WO teaches producing lutein, astaxanthin and precursor compounds from zooplankton and microalgae, see [0031], all lines; [0028], all lines and methods of providing lutein, astaxanthin and carotene (e.g. precursor compound) are provided by microalgae, see [0053], all lines.
Therefore, regarding claims 7-9, WO teaches target compound can be comprised of lutein, astaxanthin or carotene, which as evidenced by Silva et al is a precursor compound provided by microalgae and would have been expected to be successfully metabolized to produce a target compound by the zooplankton.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce by the method of Zobayashi et al the target comounds or precursor compound as disclosed by WO as evidenced by Silva et al.  One of skill would have been motivated to produce these compounds as well since they are well recognized to be useful compounds for nutrient supplements.  Also they are well known to be produced by microalgae and zooplankton biomass. Each of the claim feature are disclosed or suggested, and in the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rusch, US 2012/0312243A1 (aka Rusch), cited on enclosed PTO-1449 Form filed June 14, 2019, in view of WO 2010147955 A1 (Stephen et al), herein referred to as WO, cited as ref. no. 1 listed under “FOREIGN PATENT DOCUMENTS” section, on enclosed PTO-1449 Form filed June 14, 2019; and as evidenced by Silva et al, cited on enclosed PTO-892 as ref. W.
Regarding claim 16, the system of Rusch teaches the instant claimed system which produce a target compound; and WO teaches a system which produces a target compound which includes lutein, [0032] at page 11, lines 2-5.
Regarding claim 17, the system of Rusch teaches the instant claimed system which produce a target compound; and WO teaches a system which produces a target compound which includes astaxanthin, [0032] at page 11, lines 2-5.
Regarding claim 18, the system of Rusch teaches the instant claimed system which produce a target compound; and WO teaches a system which produces a target compound which includes pigments, such as chlorophyll, carotenoids (e.g. carotene), [0032] at page 11, lines 2-5. Of which is as evidenced by Silva et al, at page 9 of 29, lines 19-30, microalgae produce precursor such as beta-carotene (vitamin A precursor) and astaxanthin which is a potent antioxidant.  Further, WO discloses that carotene is produced as well; of which is recognized to be a precursor of vitamin A as evidenced by Silva et al, of which vitamin A is disclosed by WO at [0058], line 2.
The claims differ from Rusch in that although the system is disclosed the claims regarding 16-18 are not disclosed because each of the compounds of lutein, astaxanthin or precursor produced by microalgae are not disclosed by Rusch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of Rusch to further include production of compounds lutein, astaxanthin and precursor as provided by microalgae to be metabolized to produce target compound by zooplankton as these target compounds are disclosed by WO to be produced by a similar system. 
 Each of the features of the claimed system are disclosed by Rusch and the system does produce target compounds.  It would have been a matter of routine optimization of the system of Rusch to provide produce target compounds as disclosed by WO because these compounds are well-recognized by the teachings of WO to be produced by a similar system.  
One of skill would have been motivated to produce these compounds because they are functional compounds for nutraceuticals, since lutein and carotene are recognized compounds to be included in nutrient supplements as astaxanthin is a recognized antioxidant for use in nutrient 
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651